Exhibit 10.5
EXECUTION COPY
 
TAX MATTERS AGREEMENT
by and among
NEW P, INC.
(to be renamed NORTHROP GRUMMAN CORPORATION),
HUNTINGTON INGALLS INDUSTRIES, INC.
and
NORTHROP GRUMMAN CORPORATION
(to be renamed TITAN II INC.)
Dated as of March 29, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    2  
 
       
Section 1.1 Definitions
    2  
Section 1.2 Table of Additional Defined Terms
    7  
 
       
ARTICLE 2 PREPARATION AND FILING OF TAX RETURNS, PAYMENT OF TAXES DUE AFTER THE
DISTRIBUTION DATE, AND ADJUSTMENT REQUESTS
    8  
 
       
Section 2.1 Current Tax Group Federal Consolidated Returns
    8  
Section 2.2 New NGC Non-Federal Tax Returns
    8  
Section 2.3 HII Tax Returns
    8  
Section 2.4 Adjustment Requests
    9  
Section 2.5 Procedures
    9  
 
       
ARTICLE 3 GENERAL INDEMNIFICATION FOR TAXES
    9  
 
       
Section 3.1 Indemnification by New NGC
    9  
Section 3.2 Indemnification by HII
    10  
 
       
ARTICLE 4 REFUNDS AND CARRYBACKS
    10  
 
       
Section 4.1 Refunds
    10  
Section 4.2 Carrybacks
    10  
 
       
ARTICLE 5 TAX PROCEEDINGS
    12  
 
       
Section 5.1 Control of Tax Proceedings
    12  
Section 5.2 Notices Relating to Tax Proceedings
    13  
Section 5.3 Statute of Limitations
    14  
 
       
ARTICLE 6 PAYMENTS BETWEEN HII AND NEW NGC FOR CERTAIN INCOME TAX ADJUSTMENTS
    14  
 
       
Section 6.1 Payments by HII to New NGC
    14  
Section 6.2 Payments by New NGC to HII
    15  
Section 6.3 Threshold Amount
    16  
Section 6.4 Separate Entity Provisions
    16  
Section 6.5 Acknowledgement
    17  
 
       
ARTICLE 7 ALLOCATION, CHARACTER, AND TREATMENT OF CERTAIN TAX ITEMS AND
TRANSACTIONS
    17  
 
       
Section 7.1 Allocation of Certain Tax Items
    17  
Section 7.2 Tax Treatment of Payments between the Parties
    18  
Section 7.3 Tax Treatment of Novations of Shipbuilding Liabilities and Retained
Liabilities
    18  
Section 7.4 Accounting Methods
    19  
Section 7.5 Indemnification for Taking Contrary Tax Treatment
    20  
Section 7.6 Tax Attributes
    21  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

         
ARTICLE 8 TAX-FREE STATUS OF THE TRANSACTIONS
    21  
 
       
Section 8.1 Covenants, Undertakings, Agreements, Representations, and Warranties
    21  
Section 8.2 Restrictions Relating to the Distribution
    23  
Section 8.3 Procedures Regarding Rulings and Opinions
    26  
Section 8.4 Indemnification
    27  
 
       
ARTICLE 9 COOPERATION
    28  
 
       
Section 9.1 General Cooperation
    28  
Section 9.2 Retention of Records
    29  
Section 9.3 Confidentiality
    29  
 
       
ARTICLE 10 NGC AS CURRENT TAX GROUP AGENT
    29  
 
       
Section 10.1 Purpose
    29  
Section 10.2 NGC Tax Officer
    29  
Section 10.3 Payments of Tax and Receipt of Refunds
    31  
Section 10.4 Indemnification
    31  
Section 10.5 Designation of Substitute Current Tax Group Agent
    32  
 
       
ARTICLE 11 MISCELLANEOUS
    32  
 
       
Section 11.1 Timing of Payments; Interest
    32  
Section 11.2 Dispute Resolution
    32  
Section 11.3 Survival of Covenants
    34  
Section 11.4 Termination of Agreements, Arrangements and Policies
    34  
Section 11.5 Severability
    34  
Section 11.6 Entire Agreement
    35  
Section 11.7 Assignment
    35  
Section 11.8 No Third-Party Beneficiaries
    35  
Section 11.9 Specific Performance and Other Equitable Relief
    35  
Section 11.10 Waiver of Jury Trial
    35  
Section 11.11 Governing Law
    36  
Section 11.12 Amendment
    36  
Section 11.13 Rules of Construction
    36  
Section 11.14 Notices
    36  
Section 11.15 Counterparts
    39  
Section 11.16 Coordination with the Employee Matters Agreement
    39  
Section 11.17 Conflict or Inconsistency Between Agreements
    39  
Section 11.18 Termination of this Agreement
    39  
 
       
EXHIBITS
       
 
       
Exhibit A            Form of Letter Waiving Conflict of Interest
       
Exhibit B            Form of Designation of Substitute Agent
       

ii



--------------------------------------------------------------------------------



 



TAX MATTERS AGREEMENT
     THIS TAX MATTERS AGREEMENT, dated as of March 29, 2011 (this “Agreement”),
is made by and among NEW P, INC., a Delaware corporation (“New NGC”), HUNTINGTON
INGALLS INDUSTRIES, INC., a Delaware corporation (“HII”), and NORTHROP GRUMMAN
CORPORATION, a Delaware corporation (“NGC”). Each of New NGC, HII and NGC is
sometimes referred to herein as a “Party”, and, collectively, New NGC, HII and
NGC are referred to as the “Parties”.
RECITALS
     A. NGC, acting through itself and its direct and indirect Subsidiaries,
currently conducts the Shipbuilding Business and the Retained Business.
     B. The board of directors of NGC has determined that it is appropriate,
desirable and in the best interests of NGC and its stockholders to separate NGC
into two publicly traded companies: (a) HII, which following the Distribution,
will own and conduct, directly and indirectly, the Shipbuilding Business, and
(b) New NGC, which, following the Distribution, will own and conduct, directly
and indirectly, the Retained Business.
     C. The Parties have entered into the Separation and Distribution Agreement,
dated as of March 24, 2011 (the “Separation and Distribution Agreement”),
pursuant to which they will undertake the Holding Company Reorganization, the
Internal Reorganization, and the Distribution (each as defined in the Separation
and Distribution Agreement) (collectively, the “Transactions”).
     D. The Parties have entered into the Ancillary Agreements (as defined in
the Separation and Distribution Agreement), pursuant to which they will
undertake certain other transactions and arrangements relating to the separation
of the Shipbuilding Business from the Retained Business.
     E. Prior to the Distribution, NGC will be renamed “Titan II Inc.” and New
NGC will be renamed “Northrop Grumman Corporation.”
     F. NGC is the common parent of an affiliated group of corporations that
files consolidated U.S. federal Income Tax Returns (the “Current Federal Tax
Group”) and consolidated and combined Tax Returns in certain other jurisdictions
(each a “Current Non-Federal Tax Group” and, collectively with the Current
Federal Tax Group, the “Current Tax Group”), and NGC is the Current Tax Group
Agent for the Current Tax Group Members.
     G. Following the Distribution, HII will be the common parent of an
affiliated group of corporations that files consolidated U.S. federal Income Tax
Returns and consolidated or combined Tax Returns in certain other jurisdictions
(the “HII Tax Group”), and HII will be the agent for the HII Tax Group Members.
     H. Following the Distribution, the Current Federal Tax Group and certain
Current Non-Federal Tax Groups will remain in existence with all their
respective previous Members other than the HII Group Members.

1



--------------------------------------------------------------------------------



 



     I. Following the Distribution, (1) New NGC will be the common parent of the
Current Tax Group and will be the Current Tax Group Agent with respect to U.S.
federal Income Tax matters for Taxable Periods ending December 31, 2011 and
thereafter; and (2) New NGC will be the common parent of certain Current
Non-Federal Tax Groups and will be the Current Tax Group Agent with respect to
certain Tax matters (other than U.S. federal Income Tax matters) for certain
Post-Distribution Taxable Periods.
     J. Following the Distribution, and until NGC’s corporate existence
terminates (or until the relevant Tax Authority consents to or requires the
appointment of a substitute Current Tax Group Agent), (1) NGC will continue to
be the Current Tax Group Agent with respect to U.S. federal Income Tax matters
for Taxable Periods ending on or prior to December 31, 2010; and (2) NGC will
continue to be the Current Tax Group Agent with respect to certain Tax matters
(other than U.S. federal Income Tax matters) for certain Pre-Distribution
Taxable Periods.
     K. The Parties intend that, for U.S. federal Income Tax purposes, the
Transactions shall qualify for Tax-Free Status pursuant to Sections 351, 355,
361, 368(a) and related provisions of the Code, and, in furtherance of such
intent NGC has obtained the IRS Ruling and entered into the IRS Closing
Agreement.
     L. The Parties wish to provide for the payment of Tax liabilities and
entitlement to refunds thereof, to allocate responsibility for, and cooperation
in, the filing of Tax Returns, to set forth covenants, undertakings, agreements,
representations, warranties, and indemnities relating to the Tax-Free Status of
the Transactions, to provide for the exercise of NGC’s functions as Current Tax
Group Agent, and to provide for certain other matters relating to Taxes.
AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the Parties agree as
follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions.
     For the purposes of this Agreement:
     “Accounting Method” means a method of accounting under Section 446 of the
Code.
     “Adjustment Request” means any formal or informal written claim or request
made to a Tax Authority by an NGC Group Member, a New NGC Group Member, or an
HII Group Member for an adjustment to Taxes, whether such adjustment is positive
or negative (by refund, credit, offset, or otherwise), including (i) an amended
Tax Return claiming an adjustment to Taxes as reported on the originally filed
Tax Return or, if applicable, as previously adjusted or (ii) a self-initiated
adjustment or similar claim made, during the course of a Tax Proceeding or
otherwise. Such term shall not include an adjustment to Tax initiated by a Tax
Authority during a Tax Proceeding.

2



--------------------------------------------------------------------------------



 



     “Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.
     “Agency Regulations” means Treasury Regulations Section 1.1502-77 and any
similar regulation in another Tax jurisdiction.
     “Business Day” has the meaning set forth in the Separation and Distribution
Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Current Tax Group Agent” means the sole agent authorized to act in its own
name for Members of the Current Tax Group with respect to matters relating to
liability for U.S. federal Income Taxes and any other Taxes to which such agency
applies.
     “Current Tax Group Federal Consolidated Return” means a U.S. federal Income
Tax Return filed or required to be filed by NGC or New NGC as the common parent
of the Current Tax Group.
     “Current Tax Group Member” means a member of a Current Tax Group for a
relevant Taxable Period (or portion of a Taxable Period).
     “Distribution” has the meaning set forth in the Separation and Distribution
Agreement.
     “Distribution Date” has the meaning set forth in the Separation and
Distribution Agreement.
     “Employee Matters Agreement” has the meaning set forth in the Separation
and Distribution Agreement.
     “Final Determination” means the final resolution of liability for any Tax,
for any issue and for any Taxable Period, by or as a result of (i) IRS Form
870-AD (or any successor form) or a comparable form under any state, local or
foreign law on the date of acceptance by or on behalf of the relevant Tax
Authority, except that a Form 870-AD or comparable form that reserves the right
of the taxpayer to file a claim for refund and/or the right of the Tax Authority
to assert a further deficiency shall not constitute a Final Determination with
respect to the item or items so reserved, (ii) a final decision, judgment,
decree or other order by any court of competent jurisdiction that can no longer
be appealed or reheard, (iii) a closing agreement or similar agreement entered
into with a Tax Authority in connection with an administrative or judicial
proceeding, (iv) an allowance of a refund or credit in respect of an overpayment
of Tax, but only after the expiration of all periods of limitations during which
such refund or credit may be recovered by the jurisdiction imposing the Tax,
(v) any other final resolution, including by reason of the expiration of the
applicable period of limitations or the execution of a pre-filing agreement with
the applicable Tax Authority, or (vi) the occurrence of any event which the
parties agree in writing is a Final Determination.
     “HII Group” means, for any relevant time beginning immediately after the
Distribution, HII and each Subsidiary of HII at such time.

3



--------------------------------------------------------------------------------



 



     “HII Group Member” means HII, each Person that is a Subsidiary of HII
immediately after the Distribution (including NGC), and each Person that becomes
a Subsidiary of HII after the Distribution.
     “HII Tax Group Member” means a member of the HII Tax Group for a relevant
Taxable Period (or portion of a Taxable Period).
     “HII Tax Return” means a Tax Return filed or required to be filed by an HII
Group Member after the Distribution Date (excluding a Tax Return filed or
required to be filed by NGC for a Pre-Distribution Taxable Period or a Straddle
Taxable Period and, for avoidance of doubt, excluding a New NGC Non-Federal Tax
Return and a Current Tax Group Federal Consolidated Return).
     “Holding Company Reorganization” has the meaning set forth in the
Separation and Distribution Agreement.
     “Income Tax” means a Tax based upon, measured by, or calculated with
respect to (i) net income or profits or net receipts (including, but not limited
to, any capital gains, minimum Tax or any Tax on items of Tax preference, but
not including sales, use, real or personal property, or transfer or similar
Taxes) or (ii) multiple bases (including corporate franchise, doing business and
occupation Taxes) if one or more bases upon which such Tax may be based, by
which such Tax may be measured, or with respect to which such Tax may be
calculated, is described in clause (i).
     “Income Tax Adjustment” means any change in any Income Tax Item, whether
resulting from a Tax Proceeding or an Adjustment Request; provided, however,
that a claim for refund resulting from a carryback of a loss, credit or other
Tax Attribute in a Post-Distribution Taxable Period to a Pre-Distribution
Taxable Period or a Straddle Taxable Period is not an Income Tax Adjustment.
     “Income Tax Item” means any item of income, gain, loss, deduction, credit,
recapture of credit, or any other item (including the adjusted basis of
property) relating to the determination of Income Taxes payable in any Taxable
Period.
     “Income Tax Return” means any Tax Return relating to Income Taxes.
     “Independent Firm” means a nationally recognized law firm or accounting
firm which, at the relevant time, does not provide, and within the preceding two
years has not provided, substantial services to any of the Parties.
     “Information” has the meaning set forth in the Separation and Distribution
Agreement.
     “Internal Reorganization” has the meaning set forth in the Separation and
Distribution Agreement.
     “IRS” means the U.S. Internal Revenue Service or any successor thereto.

4



--------------------------------------------------------------------------------



 



     “IRS Closing Agreement” means the closing agreement, effective February 14,
2011, between NGC (as parent of the Current Federal Tax Group), HII (as the
parent of the HII Tax Group) and the IRS, entered into in connection with the
Transactions and the IRS Ruling.
     “IRS Ruling” means the U.S. federal income tax private letter ruling,
issued October 14, 2010, and the supplement thereto, issued February 14, 2011,
by the IRS in connection with the Transactions.
     “Law” has the meaning set forth in the Separation and Distribution
Agreement.
     “Member” refers to an NGC Group Member, a Current Tax Group Member, an HII
Group Member, an HII Tax Group Member or a New NGC Group Member, as the case may
be.
     “New NGC Group” means, for any relevant time beginning immediately after
the Distribution, New NGC and each Subsidiary of New NGC at such time.
     “New NGC Group Member” means New NGC, each Person that is a Subsidiary of
New NGC immediately after the Distribution, and each Person that becomes a
Subsidiary of New NGC after the Distribution.
     “New NGC Non-Federal Tax Return” means a Tax Return (other than a Current
Tax Group Federal Consolidated Return) (i) that is filed or required to be filed
by a New NGC Group Member after the Distribution Date or (ii) that is filed or
required to be filed after the Distribution Date and includes an Income Tax Item
or an asset of a New NGC Group Member, or otherwise relates to the Retained
Business (which shall include a Tax Return that is required to be filed after
the Distribution Date that includes an Income Tax Item or an asset of a New NGC
Group Member and an Income Tax Item or an asset of an HII Group Member).
     “NGC Group” means, for any relevant time ending immediately before the
Holding Company Reorganization, NGC and each Subsidiary of NGC at such time.
     “NGC Group Member” means NGC and each Subsidiary of NGC at any time before
the Holding Company Reorganization.
     “NGC Non-Federal Tax Return” means a Tax Return, other than a Current Tax
Group Federal Consolidated Return, required to be filed by an NGC Group Member
prior to or on the Distribution Date.
     “NGC Tax Officer” means the officer of NGC with full authority with respect
to Tax matters.
     “Opinion” means the opinion of Tax Counsel, dated March 14, 2011, with
respect to certain Tax aspects of the Transactions.
     “Person” has the meaning set forth in the Separation and Distribution
Agreement.
     “Post-Distribution Taxable Period” means any Taxable Period (or portion
thereof) beginning after the Distribution Date.

5



--------------------------------------------------------------------------------



 



     “Pre-Distribution Taxable Period” means any Taxable Period (or portion
thereof) ending on or before the Distribution Date.
     “Refund” means any refund of Taxes (including any overpayment of Taxes that
can be refunded or, alternatively, applied to other Taxes payable), including
any interest paid on or with respect to such refund of Taxes.
     “Retained Business” has the meaning set forth in the Separation and
Distribution Agreement.
     “Retained Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.
     “Shared Gain” has the meaning set forth in the Separation and Distribution
Agreement.
     “Shared Liability” has the meaning set forth in the Separation and
Distribution Agreement.
     “Shipbuilding Business” has the meaning set forth in the Separation and
Distribution Agreement.
     “Shipbuilding Liabilities” has the meaning set forth in the Separation and
Distribution Agreement.
     “Straddle Taxable Period” means a Taxable Period that begins on or before
and ends after the Distribution Date.
     “Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.
     “Tax” means (i) a tax, charge, fee, duty, levy, impost or other similar
assessment, imposed by any U.S. federal, state or local or foreign governmental
authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, stock, franchise, payroll, employment,
withholding, social security, transfer, value added and other taxes, (ii)
interest attributable thereto, (iii) a penalty or addition attributable thereto
or to a failure to file a Tax Return or a form, schedule or information properly
includible thereon, and (iv) a liability in respect of any item described in
clause (i), (ii) or (iii), payable by reason of assumption, transferee or
successor liability, operation of Law or several liability pursuant to Treasury
Regulations Section 1.1502-6(a).
     “Tax Attribute” means a net operating loss, capital loss, earnings and
profits, overall foreign loss, previously taxed income, separate limitation
loss, and any other Tax attribute.
     “Tax Authority” means a governmental authority or subdivision, agency,
commission or entity thereof or a quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of a
Tax (including the IRS).
     “Tax Counsel” means Ivins, Phillips & Barker, Chartered.

6



--------------------------------------------------------------------------------



 



     “Tax-Free Status” means the Tax treatment accorded to the Transactions as
set forth in the IRS Ruling and the Opinion.
     “Tax Group” means any U.S. federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group or fiscal unity that joins in
the filing of a single Tax Return.
     “Tax Materials” means, collectively, (i) the IRS Ruling, (ii) the IRS
Closing Agreement, (iii) each submission to the IRS in connection with the IRS
Ruling, (iv) the Opinion, (v) the representation letters from NGC, New NGC and
HII, addressed to Tax Counsel supporting the Opinion, and (vi) any other
materials delivered or deliverable by NGC, New NGC or HII in connection with the
issuance of the IRS Ruling, the negotiation, drafting, execution and approval of
the IRS Closing Agreement and the rendering of the Opinion.
     “Tax Matters Dispute” means a dispute arising in connection with this
Agreement between the Parties, other than a Tax Proceeding (except to the extent
provided in Section 5.1) or a Tax Agency Dispute.
     “Tax Proceeding” means any audit, examination, investigation, action, suit,
claim, assessment, appeal, Adjustment Request, or other administrative or
judicial proceeding relating to Taxes.
     “Tax Return” means (i) a return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, or declaration of
estimated Tax) required to be supplied to, or filed with, a Tax Authority in
connection with the payment, determination, assessment or collection of a Tax or
the administration of a Law relating to a Tax or (ii) an amended Tax Return.
     “Taxable Period” means any period for which a liability for Tax is
determined.
     “Transactions Tax” means a Tax imposed on the Holding Company
Reorganization, the Internal Reorganization, or the Distribution, or by reason
of a failure of the Holding Company Reorganization, the Internal Reorganization,
or the Distribution to qualify for Tax-Free Status (including an intercompany
transaction triggered by reason of such failure).
     “Treasury Regulations” means the final and temporary (but not proposed)
Income Tax regulations promulgated under the Code, as in effect at the relevant
time (including any successor regulation or rule of law), and any similar
regulation or rule of law promulgated by another relevant jurisdiction.
     “Unqualified Tax Opinion” means a “will” opinion, without substantive
qualification, rendered by a nationally recognized law firm, which law firm is
reasonably acceptable to New NGC, to the effect that a transaction or event, or
a series of transactions and/or events, will not affect the Tax-Free Status of
the Transactions.
     Section 1.2 Table of Additional Defined Terms.
     The following terms have the meanings set forth in the Sections referenced
below:

7



--------------------------------------------------------------------------------



 



      Definition   Section
Agreement
  Preamble
Carryback Election Request
  Section 4.2(b)(i)
Current Federal Tax Group
  Recital F
Current Non-Federal Tax Group
  Recital F
Current Tax Group
  Recital F
HII
  Preamble
HII Restricted Action
  Section 8.2(c)
HII Tax Group
  Recital G
New NGC
  Preamble
NGC
  Preamble
Parties
  Preamble
Party
  Preamble
Payee Party
  Section 6.3(a)
Payor Party
  Section 6.3(a)
Restriction Period
  Section 8.2(c)
Separation and Distribution Agreement
Recital C
Tax Arbitrator
  Section 11.2(b)
Threshold Amount
  Section 6.3(a)
Transactions
  Recital C

ARTICLE 2
PREPARATION AND FILING OF TAX RETURNS,
PAYMENT OF TAXES DUE AFTER THE DISTRIBUTION DATE,
AND ADJUSTMENT REQUESTS
     Section 2.1 Current Tax Group Federal Consolidated Returns.
     New NGC shall be responsible for preparing and filing all Current Tax Group
Federal Consolidated Returns filed or required to be filed after the
Distribution Date and for paying all Taxes shown payable on all such Tax
Returns.
     Section 2.2 New NGC Non-Federal Tax Returns.
     New NGC shall be responsible for preparing and filing, or causing the
relevant New NGC Group Member to prepare and file, all New NGC Non-Federal Tax
Returns and for paying or causing such New NGC Group Member to pay all Taxes
shown as payable on all New NGC Non-Federal Tax Returns.
     Section 2.3 HII Tax Returns.
     HII shall be responsible for preparing and filing, or causing the relevant
HII Group Member to prepare and file, all HII Tax Returns. HII shall pay or
cause such HII Group Member to pay to the appropriate Tax Authority all Taxes
shown as payable on all HII Tax Returns.

8



--------------------------------------------------------------------------------



 



     Section 2.4 Adjustment Requests.
     (a) New NGC Adjustment Requests. New NGC shall, in its sole discretion, be
permitted to make, or to decline to make, an Adjustment Request relating to an
NGC Non-Federal Tax Return, a Current Tax Group Federal Consolidated Return or a
New NGC Non-Federal Tax Return, subject, in each case, to ARTICLE 5.
     (b) HII Adjustment Requests. HII shall, in its sole discretion, be
permitted to make, or to decline to make, an Adjustment Request relating to any
HII Tax Return.
     Section 2.5 Procedures.
     (a) In connection with the preparation of any Current Tax Group Federal
Consolidated Return pursuant to Section 2.1, any New NGC Non-Federal Tax Return
pursuant to Section 2.2, or any Adjustment Request pursuant to Section 2.4, HII
shall, at its own cost and expense, provide pro forma Tax Returns or equivalent
financial and other data relating to HII and any relevant HII Group Member, to
be used in the preparation of such Tax Return or Adjustment Request, in
accordance with past practices, procedures, Accounting Methods, elections, and
conventions, and shall assist and cooperate with New NGC in any other manner
reasonably requested by New NGC.
     (b) To the extent provided in ARTICLE 10, New NGC shall perform the actions
described in Section 2.1, Section 2.2, and Section 2.4(a) through NGC, the NGC
Tax Officer and persons designated by the NGC Tax Officer, at New NGC’s sole
cost and expense.
     (c) In connection with the preparation of any HII Tax Return filed pursuant
to Section 2.3, New NGC shall, at its own cost and expense, assist and cooperate
with HII in any manner reasonably requested by HII.
     (d) Except as otherwise provided in this Agreement, each Party shall bear
its own costs and expenses incurred in connection with this ARTICLE 2.
ARTICLE 3
GENERAL INDEMNIFICATION FOR TAXES
     Section 3.1 Indemnification by New NGC.
     New NGC shall be responsible for paying, and shall indemnify and hold each
HII Group Member harmless from and against, (a) Taxes shown as payable on, and
any increase in Taxes payable with respect to, NGC Non-Federal Tax Returns,
Current Tax Group Federal Consolidated Returns, and New NGC Non-Federal Tax
Returns, and (b) any other Taxes payable by New NGC Group Members or relating to
the Retained Business; provided, however, that New NGC’s obligations pursuant to
this Section 3.1 shall be separate from New NGC’s obligations to HII pursuant to
Section 6.2, Section 7.5, Section 8.4(b), and Section 10.4; provided further,
that New NGC’s obligations pursuant to this Section 3.1 shall not affect HII’s
obligations to New NGC pursuant to Section 6.1, Section 7.5, Section 8.4(a), and
Section 10.4.

9



--------------------------------------------------------------------------------



 



     Section 3.2 Indemnification by HII.
     HII shall be responsible for paying, and shall indemnify and hold each New
NGC Group Member harmless from and against, (a) Taxes shown as payable on, and
any increase in Taxes payable with respect to, HII Tax Returns and (b) any other
Taxes payable by HII Group Members or relating to the Shipbuilding Business for
any Post-Distribution Taxable Period; provided, however, that HII’s obligations
pursuant to this Section 3.2 shall be separate from HII’s obligations to New NGC
pursuant to Section 6.1, Section 7.5, Section 8.4(a), and Section 10.4(a);
provided further that HII’s obligations pursuant to this Section 3.2 shall not
affect New NGC’s obligations to HII pursuant to Section 6.2, Section 7.5,
Section 8.4(b), and Section 10.4.
ARTICLE 4
REFUNDS AND CARRYBACKS
     Section 4.1 Refunds.
     (a) New NGC shall be entitled to any Refund due with respect to an NGC
Non-Federal Tax Return, a Current Tax Group Federal Consolidated Return, and a
New NGC Non-Federal Tax Return; provided, however, that New NGC’s receipt of a
Refund with respect to any such Tax Return shall not affect New NGC’s
obligations to HII pursuant to Section 6.2, Section 7.5, or Section 8.4(b) and
shall not affect HII’s obligations to New NGC pursuant to Section 6.1,
Section 7.5, or Section 8.4(a). If a Refund due with respect to an NGC
Non-Federal Tax Return, a Current Tax Group Federal Consolidated Return, or a
New NGC Non-Federal Tax Return is paid to an HII Group Member (including NGC) by
a Tax Authority, such Member shall remit such Refund to New NGC.
     (b) HII shall be entitled to any Refund due with respect to an HII Tax
Return; provided, however, that HII’s receipt of a Refund with respect to any
such Tax Return shall not affect HII’s obligations to New NGC pursuant to
Section 6.1, Section 7.5, or Section 8.4(a) and shall not affect New NGC’s
obligations to HII pursuant to Section 6.2, Section 7.5, or Section 8.4(b).
Except as provided in Section 4.2(b), if a Refund due with respect to an HII Tax
Return is paid to a New NGC Group Member by a Tax Authority, such Member shall
remit such Refund to HII.
     (c) To the extent provided in ARTICLE 10, New NGC shall perform the actions
described in this ARTICLE 4 through NGC, the NGC Tax Officer and persons
designated by the NGC Tax Officer, at New NGC’s sole cost and expense.
     Section 4.2 Carrybacks.
     (a) New NGC Carrybacks.
     (i) If the Current Tax Group or a New NGC Group Member realizes a loss,
credit, or other Tax Attribute that may be carried back to a Pre-Distribution
Taxable Period or a Straddle Taxable Period (whether by (i) electing to carry
back such loss, credit, or other Tax Attribute to a Pre-Distribution Taxable
Period or a Straddle Taxable Period, or (ii) not electing to waive the carryback
of such loss, credit, or other Tax Attribute to a Pre-Distribution Taxable
Period or a Straddle Taxable Period), the Current Tax Group or such

10



--------------------------------------------------------------------------------



 



Member may, in its sole discretion, carry back such loss, credit, or other Tax
Attribute to such Pre-Distribution Taxable Period or a Straddle Taxable Period.
HII shall cooperate with New NGC in seeking any Refund resulting from such
carryback, at New NGC’s cost and expense. New NGC shall be entitled to any
Refund resulting from a carryback pursuant to this Section 4.2(a)(i). If any
such Refund is paid to an HII Group Member (including NGC) by a Tax Authority,
such Member shall remit such Refund to New NGC.
     (ii) Notwithstanding Section 4.2(a)(i), if by Law the New NGC Group or a
New NGC Group Member may utilize a loss, credit, or other Tax Attribute only by
a carryback of such loss, credit, or other Tax Attribute to a Pre-Distribution
Taxable Period or a Straddle Taxable Period, HII shall cooperate with New NGC in
seeking any Refund resulting from such carryback, at New NGC’s cost and expense.
New NGC shall be entitled to any Refund resulting from a carryback pursuant to
this Section 4.2(a)(ii).
     (b) HII Carrybacks.
     (i) If the HII Group or an HII Group Member realizes a loss, credit or
other Tax Attribute in a Post-Distribution Taxable Period that may be carried
back to a Pre-Distribution Taxable Period or a Straddle Taxable Period (whether
by (i) electing to carry back such loss, credit, or other Tax Attribute to a
Pre-Distribution Taxable Period or a Straddle Taxable Period, or (ii) not
electing to waive the carryback of such loss, credit, or other Tax Attribute to
a Pre-Distribution Taxable Period or a Straddle Taxable Period), and HII wishes
to carry back such loss, credit, or other Tax Attribute to a Pre-Distribution
Taxable Period or a Straddle Taxable Period, HII shall notify New NGC in writing
of HII’s wish to carry back such loss, credit, or other Tax Attribute (a
“Carryback Election Request”). A Carryback Election Request shall include a
computation of the amount of such loss, credit, or other Tax Attribute, and a
certification by an appropriate officer of HII setting forth HII’s belief
(together with supporting analysis) that the Tax treatment of such loss, credit,
or other Tax Attribute is more likely than not correct. New NGC shall have sole
discretion to deny a Carryback Election Request.
     (ii) New NGC may consent to the carryback of a loss, credit, or other Tax
Attribute set forth in the Carryback Election Request upon New NGC’s
determination (in its sole discretion) that the Parties have agreed to (A) the
procedures for carrying back such loss, credit, or other Tax Attribute
(including by making an Adjustment Request, at HII’s cost and expense), (B) the
determination of the amount or portion of any Refund resulting from such
carryback that shall be paid to HII pursuant to this Section 4.2(b)(ii), and
(C) the timing of any payment to be made by New NGC to HII with respect to such
carryback and any interest that shall accrue on any late payment. To the extent
any Refund subject to this Section 4.2(b)(ii) is later reduced in a Final
Determination, the Parties shall use their best efforts to agree to the amount
of such Refund that HII shall repay to New NGC, together with any interest,
fines, additions to Tax, penalties, or any additional amounts imposed by a Tax
Authority relating thereto.
     (iii) Notwithstanding Section 4.2(b)(ii), if by Law the HII Group or an HII
Group Member may utilize a loss, credit, or other Tax Attribute only by a
carryback of such loss, credit, or other Tax Attribute from a Post-Distribution
Taxable Period to a New NGC

11



--------------------------------------------------------------------------------



 



Non-Federal Tax Return or an NGC Non-Federal Tax Return for a Pre-Distribution
Taxable Period or a Straddle Taxable Period, New NGC shall cooperate with HII in
carrying back such loss, credit, or other Tax Attribute (including by filing of
an amended Current Tax Group Federal Consolidated Tax Return, NGC Non-Federal
Tax Return, or New NGC Non-Federal Tax Return or making an Adjustment Request
with respect to any such Tax Return, which shall be at HII’s cost and expense).
The Parties shall use their best efforts to agree with respect to the matters
set forth in clauses (A), (B) and (C) of Section 4.2(b)(ii). To the extent any
Refund subject to this Section 4.2(b)(iii) is later reduced in a Final
Determination, the Parties shall use their best efforts to agree to the amount
of such Refund that HII shall repay to New NGC, together with any interest,
fines, additions to Tax, penalties, or any additional amounts imposed by a Tax
Authority relating thereto.
ARTICLE 5
TAX PROCEEDINGS
     Section 5.1 Control of Tax Proceedings.
     (a) Control by New NGC.
     (i) New NGC shall be entitled to control and settle any Tax Proceeding
relating to (A) an NGC Non-Federal Tax Return, (B) a Current Tax Group Federal
Consolidated Return, or (C) a New NGC Non-Federal Tax Return (including, in each
case, any Tax Proceedings relating to a Transactions Tax).
     (ii) New NGC may take any and all actions necessary or incident to the
control and settlement of any Tax Proceeding relating to (A) an NGC Non-Federal
Tax Return, (B) a Current Tax Group Federal Consolidated Return (subject to the
IRS Closing Agreement), or (C) a New NGC Non-Federal Tax Return (including, in
each case, any Tax Proceedings relating to a Transactions Tax).
     (iii) To the extent provided in ARTICLE 10, New NGC shall perform any
actions under this ARTICLE 5 through NGC, the NGC Tax Officer and persons
designated by the NGC Tax Officer.
     (iv) If a settlement of a Tax Proceeding within the control of New NGC
pursuant to this ARTICLE 5 (or an action proposed to be taken with respect
thereto) reasonably could be expected to give rise to a payment by HII pursuant
to Section 6.1, Section 7.5, or Section 8.4(a), or could be expected to give
rise to a payment to HII pursuant to Section 6.2, Section 7.5, or
Section 8.4(b), then New NGC shall (and, if such Tax Proceeding is subject to
ARTICLE 10, shall cause NGC and the NGC Tax Officer to) provide copies of all
correspondence and all filings to be submitted to a Tax Authority or judicial
authority in connection with such Tax Proceeding for review by HII prior to
submission to the Tax Authority or judicial authority; provided, however, that
failure by New NGC to provide such correspondence to HII shall not relieve HII
of any obligation pursuant to Section 6.1, Section 7.5, or Section 8.4(a),
except to the extent HII is actually prejudiced by such failure.

12



--------------------------------------------------------------------------------



 



     (v) New NGC shall (and, if such Tax Proceeding is subject to ARTICLE 10,
shall cause NGC and the NGC Tax Officer to) provide written notice to HII of any
settlement with a Tax Authority that reasonably could be expected to give rise
to a payment by HII pursuant to Section 6.1, Section 7.5, or Section 8.4(a), or
a payment to HII pursuant to Section 6.2, Section 7.5, or Section 8.4(b). HII
shall not have the right to prevent any such settlement but shall have the right
to contest the amount of its liability to New NGC pursuant to Section 6.1,
Section 7.5, or Section 8.4(a) or the amount of its payment from New NGC
pursuant to Section 6.2, Section 7.5, or Section 8.4(b) resulting from such
settlement. HII shall provide written notice to New NGC of its intention to
contest the amount of its obligation to New NGC pursuant to Section 6.1,
Section 7.5, or Section 8.4(a) or the amount of New NGC’s obligation to HII
pursuant to Section 6.2, Section 7.5, or Section 8.4(b) prior to the time such
settlement is entered into (but in any event HII shall have no less than 10 days
from the time it receives notice of such settlement from New NGC to provide
notice to New NGC of its intent to contest such settlement). Any contest by HII
pursuant to this Section 5.1(a)(v) shall be conducted as a Tax Matters Dispute
under the procedures set forth in Section 11.2. If the negotiations required
thereby are not successful, the Tax Arbitrator shall determine the amount of a
settlement with the relevant Tax Authority that would most accurately reflect
the litigation risk of the relevant issue. HII shall be liable to New NGC, or
New NGC shall be liable to HII, as the case may be, based solely on the
determination of the Tax Arbitrator as if a settlement implementing such
determination had actually occurred, without regard to the actual settlement
with the Tax Authority. Neither HII nor New NGC shall be required to pay any
obligation arising from a contested settlement subject to this Section 5.1(a)(v)
until the contest is either decided by the Tax Arbitrator or resolved between
the parties; provided, however, that, pursuant to Section 11.1 interest shall
accrue with respect to such obligation with the written notice pursuant to this
Section 5.1(a)(v) treated as a demand for such payment.
     (b) Control by HII. HII shall be entitled to control, contest, compromise
and settle any adjustment proposed, asserted or assessed pursuant to any Tax
Proceeding relating to any HII Tax Return.
     Section 5.2 Notices Relating to Tax Proceedings.
     (a) Except as otherwise provided in Section 5.2(b), if any Party becomes
aware of the commencement of a Tax Proceeding that may give rise to Taxes for
which another Party is responsible pursuant to ARTICLE 3 or which may give rise
to a payment obligation under ARTICLE 6, Section 7.5, or Section 8.4, the Party
that so becomes aware shall notify such other Party of such Tax Proceeding
within 10 days after so becoming aware and thereafter shall promptly provide to
such other Party copies of notices and communications relating to such Tax
Proceeding.
     (b) If an HII Group Member (including NGC) receives a notice or
correspondence relating to a Tax Proceeding subject to Section 5.2(a), such HII
Group Member shall promptly provide a copy of such notice or correspondence to
the NGC Tax Officer so as to allow New NGC to exercise the control over such Tax
Proceedings through NGC and the NGC Tax Officer, as provided in ARTICLE 10.

13



--------------------------------------------------------------------------------



 



     (c) A failure by a Party to notify the other Party of the commencement of
any such Tax Proceeding or to forward any notice or communication, in either
case in a timely manner, shall not relieve the other Party of any obligation it
may have pursuant to this Agreement, except to the extent such Party is actually
prejudiced by such failure.
     Section 5.3 Statute of Limitations.
     Any extension of the statute of limitations for any Taxes or a Tax Return
for any Pre-Distribution Taxable Period or a Straddle Taxable Period may be made
only by the Party responsible for the preparation and filing of such Tax Return
pursuant to ARTICLE 2.
ARTICLE 6
PAYMENTS BETWEEN HII AND NEW NGC
FOR CERTAIN INCOME TAX ADJUSTMENTS
     Section 6.1 Payments by HII to New NGC.
     (a) General. Except as otherwise provided in Section 7.5 and
Section 8.4(a), upon a Final Determination resulting in an Income Tax Adjustment
to (i) a Current Tax Group Federal Consolidated Return, (ii) an NGC Non-Federal
Tax Return, or (iii) a New NGC Non-Federal Tax Return, in each case for a
Pre-Distribution Taxable Period or a Straddle Taxable Period, HII shall pay to
New NGC the amount set forth in Section 6.1(b) (subject to the limitations in
Section 6.1(c) and Section 6.2(d)).
     (b) Payment by HII to New NGC for Income Tax Adjustments to Current Tax
Group Federal Consolidated Returns. In the event of an Income Tax Adjustment
relating to an Income Tax Item of an HII Group Member (except NGC) on a Current
Tax Group Federal Consolidated Return for a Pre-Distribution Taxable Period, the
amount payable by HII to New NGC hereunder shall be 35 percent of any increase,
by reason of such Income Tax Adjustment, in (i) the taxable income of such
Member for such Pre-Distribution Taxable Period (as determined pursuant to
Section 7.1(a)) or Straddle Taxable Period (to the extent attributable to the
portion of such Straddle Period ending on or before the Distribution Date as
determined pursuant to Section 7.1(b)) over (ii) the taxable income of such
Member that was included in the determination of Tax shown as payable (or the
Refund shown as due) on such Tax Return, as last filed before the Distribution
Date and modified by any subsequent Adjustment Request made before the
Distribution Date.
     (c) Limitation on Payment Obligation. An Income Tax Adjustment resulting in
an increase in taxable income of an HII Group Member on a Current Tax Group
Federal Consolidated Return for a Pre-Distribution Taxable Period or a Straddle
Taxable Period shall not result in a payment obligation by HII pursuant to
Section 6.1(b), unless such Income Tax Adjustment is of a nature that could
result in a correlative reduction in the taxable income of an HII Group Member
for a Post-Distribution Taxable Period (as determined pursuant to
Section 7.1(a)) or a Straddle Taxable Period (to the extent attributable to the
portion of such Straddle Taxable Period beginning on or after the Distribution
Date as determined pursuant to Section 7.1(b)). In determining whether such an
increase in taxable income of an HII Group Member is of a nature that could
result in a reduction in taxable income of an HII Group Member for a Post-

14



--------------------------------------------------------------------------------



 



Distribution Period or a Straddle Period (to the extent attributable to the
portion of the Straddle Period beginning on or after the Distribution Date as
determined pursuant to Section 7.1(b), the actual availability to the HII Group
or such Member of any Tax benefit attributable thereto (whether due to losses
incurred by the HII Group in a Post-Distribution Taxable Period or a Straddle
Period, Income Tax Adjustments relating to non-depreciable, non-amortizable
assets, or otherwise) shall not be taken into account. This Section 6.1(c) shall
not apply to any payment due under Section 7.5 or Section 8.4.
     (d) Tax Adjustments to NGC Non-Federal Tax Returns and New NGC Non-Federal
Tax Returns. Payments relating to adjustments for non-federal Taxes on NGC
Non-Federal Tax Returns and New NGC Non-Federal Tax Returns shall be determined
solely in accordance with Section 8.7 of the Separation and Distribution
Agreement (relating to “Government Contract Matters”).
     Section 6.2 Payments by New NGC to HII.
     (a) General. Except as otherwise provided in Section 7.5 and
Section 8.4(b), upon a Final Determination resulting in an Income Tax Adjustment
to (i) a Current Tax Group Federal Consolidated Return, (ii) an NGC Non-Federal
Tax Return, or (iii) a New NGC Non-Federal Tax Return, in each case for a
Pre-Distribution Taxable Period, New NGC shall pay to HII the amount set forth
in Section 6.2(b) (subject to the limitations in Section 6.2(c) and
Section 6.2(d)).
     (b) Payment by New NGC to HII for Income Tax Adjustments to Current Tax
Group Federal Consolidated Returns. In the event of an Income Tax Adjustment
relating to an Income Tax Item of an HII Group Member on a Current Tax Group
Federal Consolidated Return for a Pre-Distribution Taxable Period or a Straddle
Taxable Period, the amount payable by New NGC to HII hereunder shall be
35 percent of any decrease, by reason of such Income Tax Adjustment, in (i) the
taxable income of such Member for such Pre-Distribution Taxable Period (as
determined pursuant to Section 7.1(a)) or a Straddle Taxable Period (to the
extent attributable to the portion of such Straddle Period ending on or before
the Distribution Date as determined pursuant to Section 7.1(b)) from (ii) the
taxable income of such Member that was included in the determination of Tax
shown as payable (or the Refund shown as due) on such Tax Return, as last filed
before the Distribution Date and modified by any subsequent Adjustment Request
made before the Distribution Date.
     (c) Limitation on Payment Obligations. An Income Tax Adjustment resulting
in a decrease in taxable income of an HII Group Member on a Current Tax Group
Federal Consolidated Return for a Pre-Distribution Taxable Period or a Straddle
Taxable Period shall not result in a payment obligation by New NGC pursuant to
Section 6.2(b), unless such Income Tax Adjustment is of a nature that could
result in a correlative increase in the taxable income of an HII Group Member
for a Post-Distribution Taxable Period (as determined pursuant to
Section 7.1(a)) or a Straddle Taxable Period (to the extent attributable to the
portion of such Straddle Taxable Period beginning on or after the Distribution
Date as determined pursuant to Section 7.1(b). In determining whether such a
decrease in taxable income of an HII Group Member is of a nature that could
result in an increase in taxable income of an HII Group Member for a
Post-Distribution Period or a Straddle Period, the actual incurrence by the HII
Group or such Member

15



--------------------------------------------------------------------------------



 



of any Tax detriment attributable thereto shall not be taken into account. This
Section 6.2(c) shall not apply to any payment due under Section 7.5,
Section 8.4, or Section 10.4.
     (d) Tax Adjustments to NGC Non-Federal Tax Returns and New NGC Non-Federal
Tax Returns. Payments relating to adjustments for non-federal Taxes on NGC
Non-Federal Tax Returns and New NGC Non-Federal Tax Returns shall be determined
solely in accordance with Section 8.7 of the Separation and Distribution
Agreement (relating to “Government Contract Matters”).
     Section 6.3 Threshold Amount.
     (a) HII shall not have an obligation to make a payment under
Section 6.1(a), and New NGC shall not have a payment obligation under
Section 6.2(a), unless and until the aggregate amount of payments otherwise due
by such Party (the “Payor Party”) to the other Party (the “Payee Party”) under
Section 6.1(a) and Section 6.2(a) exceeds by more than $5,000,000 (the
“Threshold Amount”) the aggregate amount of payments otherwise due by the Payee
Party to the Payor Party under Section 6.1(a) and Section 6.2(a).
     (b) If the Threshold Amount is exceeded, the Payor Party shall be liable
under Section 6.1(a) and Section 6.2(a) only for a payment or payments in excess
of the Threshold Amount.
     (c) If, after a payment becomes due under Section 6.1(a) and
Section 6.2(a), a subsequent payment becomes due under Section 6.1(a) and
Section 6.2(a) by either the Payor Party or the Payee Party (not taking account
the Threshold Amount in Section 6.3(a)), the amount of the subsequent payment
due between the Parties shall be adjusted to effectuate the aggregate nature of
the Parties’ payment obligations under Section 6.1(a) and Section 6.2(a),
including the Threshold Amount in Section 6.3(a).
     (d) Section 6.3(a) shall not apply to any payment due under Section 7.5,
Section 8.4, or Section 10.4.
     Section 6.4 Separate Entity Provisions.
     (a) For purposes of computing the taxable income of an HII Group Member in
determining the amount payable in Section 6.1 or Section 6.2:
     (i) each HII Group Member shall be treated as a stand-alone corporation
that filed a separate Income Tax Return based solely on the Income Tax Items and
apportionment factors of such Member (but reflecting elections and Accounting
Methods used by the NGC Group for the relevant Current Tax Group Federal
Consolidated Return, NGC Non-Federal Tax Return, or New NGC Non-Federal Tax
Return);
     (ii) no net operating loss, net capital loss, or other loss carryover or
carryback deduction shall be taken into account; and

16



--------------------------------------------------------------------------------



 



     (iii) a decrease in an amount of net operating loss or capital loss shall
be treated as an increase in taxable income, and an increase in an amount of net
operating loss or capital loss shall be treated as a decrease in taxable income.
     (b) This Section 6.4 shall not apply to any payment due under Section 7.5,
Section 8.4, or Section 10.4.
     Section 6.5 Acknowledgement.
     New NGC and HII acknowledge and agree that the reason for the methodology
for determining payments as set forth in Section 6.1 or Section 6.2 is that the
precise computation of actual Tax detriment or Tax benefit resulting from an
Income Tax Adjustment or combinations of Income Tax Adjustments to taxable
income may be difficult or impossible to determine and that the payments
provided for in Section 6.1 or Section 6.2 are in lieu of any payments or
indemnities relating to the actual amount of adjustment to Taxes.
ARTICLE 7
ALLOCATION, CHARACTER, AND TREATMENT
OF CERTAIN TAX ITEMS AND TRANSACTIONS
     Section 7.1 Allocation of Certain Tax Items.
     (a) Allocation Between Taxable Periods. If applicable law requires the
Taxable Period of any HII Group Member that was a member of the Current Tax
Group to end as of the close of the Distribution Date, Income Tax Items shall be
included in each Taxable Period in accordance with Treasury Regulations
Section 1.1502-76(b)(2)(i) with no election under Treasury Regulations Section
1.1502-76(b)(2)(ii) or (iii).
     (b) Allocation Within a Straddle Taxable Period. If applicable law does not
require the Taxable Period of HII and each HII Group Member that was a member of
the Current Tax Group to end as of the close of the Distribution Date, then the
amount of Income Tax Items attributable to each portion of the Straddle Taxable
Period shall be determined by means of a closing of the books and records of
such HII Group Member as of the close of the Distribution Date; provided,
however, that exemptions, allowances or deductions that are calculated on an
annual or periodic basis shall be allocated between such portions in proportion
to the number of days in each such portion.
     (c) Extraordinary Transactions. Notwithstanding anything to the contrary in
this Agreement, for all Tax purposes, New NGC and HII each shall report any
transaction that is outside the ordinary course of the normal day-to-day
operations of the Shipbuilding Business that is undertaken, caused, or permitted
by any HII Group Member that occurs on the Distribution Date but after the
Distribution as occurring on the day after the Distribution Date pursuant to
Treasury Regulations Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous
provision of state, local or foreign Law. New NGC shall not make a ratable
allocation election pursuant to Treasury Regulations
Section 1.1502-76(b)(2)(ii)(D) or any similar or analogous provision of state,
local or foreign Law.

17



--------------------------------------------------------------------------------



 



     Section 7.2 Tax Treatment of Payments between the Parties.
     (a) Payments Pursuant to this Agreement. Each of New NGC and HII covenants
and agrees that it will, and will cause each of its respective Subsidiaries to,
treat the payments described below in the following manner for all Tax purposes:
     (i) A payment by HII to New NGC under Section 6.1, Section 7.5,
Section 8.4, or Section 10.4 and a payment by NGC to New NGC under
Section 10.3(b) shall be treated as a distribution by HII to New NGC immediately
prior to the Distribution.
     (ii) A payment by New NGC to HII under Section 6.2, Section 7.5,
Section 8.4, or Section 10.4 and a payment by New NGC to NGC under
Section 10.3(a) shall be treated as a contribution by New NGC to HII immediately
prior to the Distribution.
     (iii) A payment of interest under Section 11.1 shall be treated as taxable
or deductible, as the case may be, in either case except as otherwise required
by applicable Law.
     (b) Payments Pursuant to Separation and Distribution Agreement and
Ancillary Agreements.
     (i) In General. New NGC and HII each covenants and agrees that it will, and
will cause each of its respective Subsidiaries to, treat an indemnity payment
pursuant to the Separation and Distribution Agreement (other than payments made
with respect to Shared Gains or Shared Liabilities) or any Ancillary Agreement,
to the extent attributable to a Pre-Distribution Taxable Period or the portion
of such Straddle Period ending on or before the Distribution Date as determined
pursuant to Section 7.1(b), as a contribution by New NGC to HII or a
distribution by HII to New NGC, as the case may be, immediately prior to the
Distribution.
     (ii) Shared Gains and Shared Liabilities. Consistent with Section 9.1, the
Parties shall consult and negotiate in determining the tax treatment of Shared
Gains and Shared Liabilities, as allocated in the Separation and Distribution
Agreement, and of any indemnity payments between the Parties with respect
thereto. In such consultations and negotiations, the Parties shall seek to
achieve consistency in their respective Tax treatment and reporting of such
matters and, to the extent allowed by Law, Tax treatment that is consistent with
the economic benefits and burdens of such allocations and indemnities.
     Section 7.3 Tax Treatment of Novations of Shipbuilding Liabilities and
Retained Liabilities.
     Each Party covenants and agrees that it will, and will cause each of its
respective Subsidiaries to, treat the novation of the Shipbuilding Liabilities
and the Retained Liabilities pursuant to Section 2.4 and 2.5 of the Separation
and Distribution Agreement, respectively as (a) a distribution by HII to New NGC
immediately prior to the Distribution or (b) a contribution by New NGC to HII
immediately prior to the Distribution.

18



--------------------------------------------------------------------------------



 



     Section 7.4 Accounting Methods.
     (a) No HII Group Member shall take any action with the IRS (whether by
making an Adjustment Request, filing a request for a change in Accounting
Method, or otherwise) that would adversely affect the application of any
Accounting Method for any HII Group Member for any Pre-Distribution Taxable
Period, unless such action is required by the IRS in a Final Determination.
     (b) Each HII Group Member shall continue the use of any Accounting Method
in effect immediately prior to the Distribution Date for such Member (including
the Accounting Methods described in the IRS ruling letter dated February 26,
2010 relating to CVN 78), unless such Member either (i) is required by the IRS
to change such Accounting Method in a Post-Distribution Taxable Period, or
(ii) requests and receives consent from the IRS to change such Accounting Method
in a Post-Distribution Taxable Period.
     (c) Each HII Group Member shall continue the use of any Accounting Method
agreed to by NGC or New NGC and the IRS for such HII Group Member as a result of
any Final Determination with respect to Current Tax Group Federal Consolidated
Returns for a Pre-Distribution Taxable Period or a Straddle Taxable Period,
unless such HII Group Member Group receives consent from, or is required by, the
IRS to change such Accounting Method in a Post-Distribution Taxable Period;
provided, however, that if such consent reasonably would be expected to have
material adverse impact on New NGC (including through an increase in Taxes or a
reduction of a Tax Attribute, regardless of whether or when such Tax Attribute
otherwise would have been used), the HII Tax Group (or such Member) shall not
seek such consent.
     (d) Each HII Group Member that was granted permission by IRS to implement a
change in Accounting Method prior to the Distribution Date (including changes
pursuant to IRS automatic consent procedures) shall comply with all terms of the
Accounting Method change consent agreement or the terms imposed by the automatic
consent procedure, including (i) the accounting method change request relating
to long-term contract accounting methods filed on behalf Northrop Grumman
Shipbuilding, Inc. on December 22, 2009 and for which consent was granted by the
IRS in a ruling letter dated July 19, 2010, and (ii) the automatic accounting
method change, relating to contracts with the Navy pursuant to Section 2203 of
the Emergency Supplemental Appropriations Act for Defense, the Global War on
Terror, and Hurricane Recovery, 2006, Pub. L. No. 109-234, filed on behalf of
Northrop Grumman Shipbuilding, Inc. on January 27, 2010.
     (e) The Parties acknowledge and agree that any “long-term contract” (within
the meaning of Section 460(f) of the Code) being performed by any HII Group
Member on the Distribution Date is subject to Treasury Regulations
Section 1.460-4(k)(3), relating to step-in-the-shoes transactions.
     (f) The Parties acknowledge and agree that any interest any HII Group
Member owes to IRS, or is owed by IRS, in a Post-Distribution Taxable Period
under the look-back rules of Section 460(b)(2), (i) is payable by, or shall be
payable to, respectively, such HII Group Member, and (ii) shall not result in
any payment obligation by any Party under ARTICLE 6,

19



--------------------------------------------------------------------------------



 



notwithstanding the fact that some period of contract performance covered by the
look-back calculation occurred during a Pre-Distribution Taxable Period or a
Straddle Taxable Period.
     (g) The Parties acknowledge and agree that any adjustment to taxable income
of any HII Group Member in a Post-Distribution Taxable Period resulting from an
adjustment under Section 481 of the Code relating to an Accounting Method change
effective as of a date prior to the Distribution Date shall not result in any
payment obligation by any Party under ARTICLE 6, notwithstanding the fact that
the adjustment period may have commenced in a Pre-Distribution Taxable Period or
Straddle Taxable Period.
     (h) The Parties acknowledge and agree that any adjustment to taxable income
of any HII Group Member in a Post-Distribution Taxable Period resulting from an
adjustment under Section 481 of the Code relating to an Accounting Method change
effective as of a date subsequent to the Distribution Date shall not result in
any payment obligation by any Party under ARTICLE 6, notwithstanding the fact
that the adjustment may take into account the taxable income reported on an
Accounting Method in a Pre-Distribution Taxable Period or a Straddle Taxable
Period.
     (i) The Parties acknowledge and agree that any increase in the tax
liability of any HII Group Member in a Post-Distribution Taxable Period
resulting from the recapture of any tax benefit under Section 708(b) of the
American Jobs Creation Act of 2004, Pub. L. No. 108—357 shall not result in any
payment obligation by New NGC under Section 6.2, notwithstanding the fact that
such recapture may relate to taxable income of qualified naval ship contracts
that would have been recognized by such Member during a Pre-Distribution Taxable
Period but for the application of Section 708(a) thereof.
     Section 7.5 Indemnification for Taking Contrary Tax Treatment.
     (a) If either New NGC or HII or any of its Subsidiaries fails to comply
with any covenant, agreement, or undertaking in this ARTICLE 7, such Party shall
indemnify and hold harmless the other Party and each of its Subsidiaries from
and against any (i) increase in Taxes resulting from a Final Determination that
the treatment of a Income Tax Item differs from the treatment of such Income Tax
Item described in this ARTICLE 7 and (ii) legal, accounting, or other fees and
expenses incurred in connection with a Tax Proceeding relating to the treatment
of such Income Tax Item.
     (b) A Party’s obligation under this ARTICLE 7 to treat a receipt, payment
or item of income, gain, loss, deduction or credit in a prescribed manner
(including timing) shall be satisfied if such Party files all relevant Tax
Returns and Adjustment Requests in a manner consistent with such prescribed
treatment.
     (c) For the purposes of this Section 7.5, any increase in Taxes shall be
determined in accordance with the methodology set forth in Section 6.1(b) and
Section 6.1(d), on the one hand, or Section 6.2(b) and Section 6.2(d), on the
other; provided, however, that the limitations under Section 6.1(c),
Section 6.2(c), and Section 6.3 shall not apply to the indemnities under this
Section 7.5, it being the intention of the parties that any indemnity under this
Section 7.5 shall be determined without any minimum amount and without regard to
the presence or absence of any

20



--------------------------------------------------------------------------------



 



possible future Tax benefit or Tax detriment to any member of the HII Group or
any member of the New NGC Group.
     (d) Any obligations of a Party pursuant to this Section 7.5 shall be
separate from and shall not affect the obligations of any Party to another Party
pursuant to Section 6.1, Section 6.2, Section 8.4(b), or Section 10.4.
     Section 7.6 Tax Attributes.
     (a) New NGC shall cooperate with HII, each at its own cost and expense, in
determining the allocation of Tax Attributes between the Current Tax Group and
the HII Tax Group arising in Pre-Distribution Taxable Periods or Straddle
Taxable Periods in accordance with the Code and Treasury Regulations (and any
applicable state, local, and foreign Laws). New NGC and HII hereby agree to
compute all Taxes for Post-Distribution Taxable Periods and Straddle Taxable
Periods consistently with that determination unless otherwise required by a
Final Determination.
     (b) To the extent that the amount of any Tax Attribute is later reduced or
increased by a Tax Authority, Tax Proceeding, or carrybacks of Tax Attributes
from Post-Distribution Taxable Periods of either the Current Tax Group or the
HII Group, such reduction or increase shall be allocated to the Party to which
such Tax Attribute was allocated pursuant to Section 7.6(a).
ARTICLE 8
TAX-FREE STATUS OF THE TRANSACTIONS
     Section 8.1 Covenants, Undertakings, Agreements, Representations, and
Warranties.
     (a) HII Covenants, Undertakings, Agreements, Representations, and
Warranties.
     (i) HII represents and warrants as follows:
     (A) All the facts presented and representations made in the Tax Materials
(singly and in combination), to the extent descriptive of the HII Group, any HII
Group Member, or the actions or intentions of any of them, at all times have
been, and as of the date of this Agreement are, true, correct, fairly presented
and complete in all respects and are not misleading in any respect.
     (B) No HII Group Member is aware of any respect in which any fact presented
or representation made in the Tax Materials (singly or in combination) is
misleading in any respect or is other than true, correct, fairly presented and
complete in all respects.
     (ii) HII covenants, undertakes and agrees as follows:
     (A) Each HII Group Member shall use its best efforts to ensure that the
facts presented and representations made in the Tax Materials (singly and in

21



--------------------------------------------------------------------------------



 



combination) will be true, correct, fairly presented and complete in all
respects, and not misleading in any respect, through and including the
Distribution Date and thereafter as relevant.
     (B) If an HII Group Member becomes aware that any fact presented or
representation made in the Tax Materials (singly or in combination) is, may be,
or may become misleading or other than true, correct, fairly presented and
complete in all respects, HII shall promptly notify the appropriate management
personnel of NGC (before the Distribution Date) or New NGC (after the
Distribution Date) of the situation in writing, and shall use its best efforts
and fully cooperate in any efforts by NGC and/or New NGC to correct the
situation, all at its own expense.
     (C) No HII Group Member will take a position on a Tax Return (including on
Schedule UTP or any similar schedule or form) that could be reasonably likely to
be inconsistent in any respect with the rulings set forth in the IRS Ruling, the
rights and obligations set forth in the IRS Closing Agreement, the conclusions
set forth in the Opinion, or the Tax-Free Status of the Transactions.
     (b) New NGC Covenants, Undertakings, Agreements, Representations, and
Warranties.
     (i) New NGC represents and warrants as follows:
     (A) It has delivered complete and accurate copies of the Tax Materials to
HII.
     (B) All the facts presented and representations made in the Tax Materials
(singly and in combination) at all times have been, and are as of the date of
this Agreement, true, correct, fairly presented and complete in all respects,
and are not misleading in any respect.
     (C) No New NGC Group Member is aware of any respect in which any fact
presented or representation made in the Tax Materials (singly or in combination)
is misleading in any respect or is other than true, correct, fairly presented
and complete in all respects.
     (ii) New NGC covenants, undertakes and agrees as follows:
     (A) Each New NGC Group Member shall use its best efforts to ensure that the
facts presented and representations made in the Tax Materials (singly and in
combination) will be true, correct, fairly presented and complete in all
respects, and will not be misleading in any respect, through and including the
Distribution, and thereafter as relevant.
     (B) If a New NGC Group Member becomes aware that any fact presented or
representation made in the Tax Materials (singly or in combination) is, may be,
or may become misleading in any respect or other than true, correct, fairly
presented and complete in all respects, New NGC shall promptly inform the

22



--------------------------------------------------------------------------------



 



appropriate management personnel of HII of the situation in writing, shall use
its best efforts, and shall fully cooperate in any efforts by HII, to correct
the situation, all at its own cost and expense.
     (C) No New NGC Group Member will take a position on a Tax Return (including
on Schedule UTP or any similar schedule or form) that could be reasonably likely
to be inconsistent in any respect with the rulings set forth in the IRS Ruling,
the rights and obligations set forth in the IRS Closing Agreement, the
conclusions set forth in the Opinion, or the Tax-Free Status of the
Transactions.
     (c) No Contrary Knowledge. Each of New NGC and HII represents and warrants
that it knows of no fact (after due inquiry) that could be reasonably likely to
cause the Tax treatment of the Transactions to be other than the Tax-Free Status
of the Transactions.
     (d) No Contrary Plan. Each of New NGC and HII represents and warrants that
neither it nor any of its Affiliates has any plan or intent to take any action
that could be reasonably likely to be inconsistent with any statement or
representation in the Tax Materials.
     Section 8.2 Restrictions Relating to the Distribution.
     (a) General. Neither New NGC nor HII shall take, or permit any New NGC
Group Member or HII Group Member to take, any action that could be reasonably
likely to be inconsistent with any of the Tax Materials or to jeopardize all or
any part of the Tax-Free Status of the Transactions.
     (b) IRS Closing Agreement. Neither New NGC nor HII shall take, or permit
any New NGC Group Member or HII Group Member to take, any action that could be
reasonably likely to be inconsistent with any provision of the IRS Closing
Agreement.
     (c) HII Restricted Actions. HII shall not take, and shall not permit any
HII Group Member to take, any action described in paragraphs (i) through (vi)
(each a “HII Restricted Action”) prior to the first day following the second
anniversary of the Distribution (the “Restriction Period”).
     (i) No Liquidation or Dissolution. HII shall not take, and shall not permit
any HII Group Member to take, any action that reasonably could be expected to
result in a dissolution or liquidation (including any action that is a
liquidation for federal Income Tax purposes, whether or not as part of a
reorganization within the meaning of Section 368(a) of the Code) of any HII
Group Member, except NGC, or a merger in which any HII Group Member, except NGC,
is a party but not the surviving corporation.
     (ii) Continuation of Shipbuilding Business. HII shall not, and shall not
permit any HII Group Member to, take any action that could be reasonably likely
to be inconsistent with the continuation of the Shipbuilding Business as
described in the Tax Materials; provided, however, that the winding down or
cessation of the HII Group’s shipbuilding facilities in Avondale, Louisiana
shall not be considered inconsistent with the continuation of the Shipbuilding
Business.

23



--------------------------------------------------------------------------------



 



     (iii) Dispositions of Assets. HII shall not, and shall not permit any HII
Group Member to, sell, transfer, or otherwise dispose of or agree to, sell,
transfer or otherwise dispose (including in any transaction treated for federal
Income Tax purposes as a sale, exchange, transfer or disposition) of assets
(including shares of stock of any HII Group Member) in one or more transactions
that, in the aggregate, could be reasonably likely to constitute more than
30 percent of the consolidated gross assets of the HII Group. The percentage of
the consolidated gross assets of the HII Group sold, transferred or otherwise
disposed of shall be based on the fair market value of all relevant assets as of
the Distribution Date, or, if fair market value of any asset or group of assets
is not readily determinable, based on the net book value of such asset or group
of assets under Generally Accepted Accounting Principles, as of such date. The
restrictions in this paragraph shall not apply to (A) sales, transfers, or
dispositions of assets for cash or cash equivalents in the ordinary course of
normal day-to-day operations of the Shipbuilding Business, (B) acquisitions of
assets from unrelated Persons in arm’s-length transactions, (C) transfers of
assets to Persons that are disregarded as entities separate from the transferors
for federal Income Tax purposes, (D) mandatory or optional payments (including
pre-payments) of interest or principal with respect to indebtedness of an HII
Group Member, (E) redemptions or repurchases of HII stock or rights to acquire
stock for cash or cash equivalents within the restrictions set forth in
Section 8.2(c)(iv), (F) normal quarterly dividends, or (G) sales of assets in
connection with the winding down and cessation of the HII Group’s shipbuilding
facilities in Avondale, Louisiana.
     (iv) Redemptions and Other Acquisitions of HII Stock. HII shall not redeem
or otherwise acquire (directly or through an Affiliate) any HII stock or rights
to acquire stock of HII, except to the extent that such acquisitions (separately
and together with any other such acquisitions) are within the limitations
described in the IRS Ruling; provided, however, that an acquisition of a right
to acquire stock in a transaction subject to Safe Harbor VIII of Treasury
Regulations Section 1.355-7(d) shall not constitute an HII Restricted Action.
     (v) Transactions Implicating Section 355(e) of the Code.
     (A) HII shall not enter into a transaction described in
Section 8.2(c)(v)(B) (and, to the extent any HII Group Member has the right or
authority to prevent any such transaction, shall not permit any such transaction
to occur), if in the aggregate such transactions could be reasonably likely to
cause or permit one or more Persons (whether or not acting in concert) to
acquire, directly or indirectly, a number of shares of HII stock that would,
when combined with any other changes in ownership of HII stock, comprise
40 percent or more of either (I) the value of all outstanding shares of stock of
HII as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series, or (II) the total
combined voting power of all outstanding shares of voting stock of HII as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series. For purposes of this Section 8.2(c)(v),
a reference to an acquisition of stock and any similar term or variation thereof
includes an agreement, understanding or arrangement or substantial negotiations,
within the meaning of Treasury

24



--------------------------------------------------------------------------------



 



Regulations Section 1.355-7 regarding any such transaction or series of
transactions or any similar transaction or series of transactions.
     (B) Subject to Section 8.2(c)(v)(C) and Section 8.2(c)(v)(D), a transaction
described in this Section 8.2(c)(v)(B) includes a transaction or part of a
series of transactions as a result of which (I) HII or any HII Group Member
would merge or consolidate with any other Person (except a merger or
consolidation of two HII Group Members), or (II) one or more Persons would
(directly or indirectly) acquire, or have the right to acquire, shares of HII
stock from HII and/or one or more holders of outstanding shares of HII stock.
Such a transaction constitutes an HII Restricted Action regardless of whether it
is supported by HII’s board of directors, management or shareholders, is a
hostile acquisition, or otherwise.
     (C) For purposes of Section 8.2(c)(v)(B), (I) a recapitalization, amendment
to a certificate of incorporation (or other organizational documents), or any
other action, whether through a stockholder vote or otherwise, affecting the
relative voting rights of stock (including through conversion of any stock into
another class of stock) shall be treated as an acquisition of stock, and (II) a
redemption of stock (directly or, as appropriate, indirectly through Affiliates)
shall be treated as an indirect acquisition of stock by the non-redeeming
shareholders.
     (D) A transaction described in Section 8.2(c)(v)(B) shall not include
(I) an adoption by HII of a shareholder rights or “poison pill” plan (of the
type described in Revenue Ruling 90-11), (II) an acquisition of HII stock that
satisfies Safe Harbor VII of Treasury Regulations Section 1.355-7(d) or (III) an
issuance of stock or a grant of an option to acquire stock by HII that satisfies
Safe Harbor VIII or Safe Harbor IX of such regulation.
     (vi) Section 355(a)(1)(B) of the Code. HII shall not take any action or
actions and, to the extent any HII Group Member has the right or authority to
prevent such action, shall not permit any action (in either case, whether or not
inconsistent with any of the Tax Materials), if, in the aggregate, such actions
could be reasonably likely to cause or permit one or more Persons (whether or
not acting in concert) to dispose, directly or indirectly, of a number of shares
of HII stock that, when combined with any other changes in ownership of HII
stock pertinent for purposes of Section 355(a)(1)(B) of the Code, could be
reasonably likely to comprise 20 percent or more of the value of all of the
outstanding shares of stock of HII as of the date of such transaction, or in the
case of a series of transactions, the date of the last transaction of such
series.
     (d) Permitted Actions. Notwithstanding Section 8.2(c), during the
Restriction Period HII may take an HII Restricted Action, if the conditions set
forth in Section 8.2(d)(i), Section 8.2(d)(ii), or Section 8.2(d)(iii) are
satisfied. For purposes of such provisions, in determining whether a ruling or
opinion is satisfactory, New NGC may consider, among other factors, the
appropriateness of any underlying assumptions or representations used as a basis
for the ruling or

25



--------------------------------------------------------------------------------



 



opinion and the views of New NGC’s outside tax advisors on the substantive
merits of the matters addressed in such ruling or opinion.
     (i) The conditions set forth in this Section 8.2(d)(i) shall be satisfied
if HII shall have requested New NGC to obtain a supplemental ruling in
accordance with Section 8.3 to the effect that such action or transaction will
not affect the Tax-Free Status of the Transactions, and New NGC shall have
received such a supplemental ruling in form and substance satisfactory to New
NGC.
     (ii) The conditions set forth in this Section 8.2(d)(ii) shall be satisfied
if HII shall have provided to New NGC an Unqualified Tax Opinion in form and
substance satisfactory to New NGC.
     (iii) Solely with respect to the Restricted Actions described in
Section 8.2(c)(i), the conditions of this Section 8.2(d)(iii) shall be satisfied
if HII notifies New NGC in writing of the proposed dissolution, liquidation, or
merger involving the relevant HII Group Member, and New NGC consents, in
writing, to such dissolution, liquidation, or merger, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that this
Section 8.2(d)(iii) shall not apply to a dissolution or liquidation of HII or to
a merger to which HII is a party.
     (e) Restrictions Relating to NGC. HII shall not, and shall not permit any
HII Group Member to, (i) sell, convey, assign or otherwise transfer any shares
of capital stock of NGC, (ii) transfer any asset to NGC, or (iii) take any
action that could be reasonably likely to cause NGC to engage in any business
activity or otherwise to be inconsistent with the liquidation of NGC in the
Transactions for federal Income Tax purposes; provided, however, that nothing in
this Section 8.2(e) shall prevent HII or NGC from taking any action pursuant to
ARTICLE 10 of this Agreement or from approving the amendment to NGC’s
Certificate of Incorporation as contemplated by Section 8.2 of the Separation
and Distribution Agreement.
     Section 8.3 Procedures Regarding Rulings and Opinions.
     (a) If HII notifies New NGC that it desires to undertake, or to cause an
HII Group Member to undertake, an HII Restricted Action, New NGC shall cooperate
with HII and use its reasonable best efforts to seek to obtain, as expeditiously
as possible, at New NGC’s election, either a supplemental ruling from the IRS or
an Unqualified Tax Opinion for the purpose of permitting HII to take such
Restricted Action. HII shall bear its own costs and expenses and shall reimburse
New NGC for all reasonable costs and expenses incurred by the Current Tax Group
in attempting to obtain a supplemental ruling or an Unqualified Tax Opinion
requested by HII.
     (b) Notwithstanding Section 8.3(a), New NGC shall have no obligation (i) to
request a supplemental or other ruling if, upon consultation with appropriate
IRS personnel, New NGC reasonably determines that IRS likely would not issue
such ruling or (ii) to take any action to obtain a supplemental or other ruling
or an Unqualified Tax Opinion with respect to any HII Restricted Action, if New
NGC reasonably determines that such HII Restricted Action or the

26



--------------------------------------------------------------------------------



 



process to attempt to obtain such ruling or opinion reasonably could be expected
to have a significant adverse effect on any New NGC Group Member.
     (c) Except in accordance with Section 8.3(a), no HII Group Member shall
contact or seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) at any time concerning the Transactions (including
guidance as to the impact of any other transaction on the Transactions).
     (d) New NGC shall have the right to obtain a ruling, determination or other
guidance from any Tax Authority (including a supplemental IRS Ruling) or an
opinion, including an Unqualified Tax Opinion, in its sole and absolute
discretion and at any time. If New NGC decides to obtain such guidance or
opinion, HII shall, and shall cause the HII Group Members to, cooperate with New
NGC and take any and all actions reasonably requested by New NGC in connection
with obtaining such guidance or opinion. Such cooperation shall include the
making of any reasonable representation, warranty, undertaking or covenant, or
the providing of any materials requested by the Tax Authority or the law firm
issuing such opinion; provided, that HII shall not be required to make (or cause
an Affiliate to make) any representation, warranty, undertaking or covenant that
is inconsistent with historical facts or as to future matters or events over
which it has no control. In connection with obtaining a ruling or determination
from a Tax Authority, New NGC shall apply for such ruling or determination and
shall have sole and exclusive control over the process of obtaining such ruling
or determination, including the right to modify or withdraw such request at any
time. New NGC and HII each shall bear its own costs and expenses in obtaining a
ruling, determination or Tax Opinion requested by New NGC; provided, however,
that, if HII incurs reasonable legal or accounting fees in excess of $50,000,
with prior consent of New NGC (which shall not be unreasonably withheld,
conditioned or delayed), in connection with a request by New NGC for guidance or
an opinion subject to this Section 8.1(d), and if such guidance or opinion does
not relate to an HII Restricted Action, New NGC shall reimburse HII for such
excess amount.
     Section 8.4 Indemnification.
     (a) Indemnification by HII. HII shall indemnify and hold each New NGC Group
Member harmless from and against any loss, cost or expense (including
Transactions Taxes and legal, accounting and other fees and other expenses
incurred in connection with any Tax Proceeding) resulting from (1) a failure by
any HII Group Member to comply with any covenant, agreement, undertaking,
representation or warranty made by HII in Section 8.1 or Section 8.2; or (2) the
taking of any HII Restricted Action during the Restriction Period (whether or
not HII shall have received a ruling or Unqualified Tax Opinion pursuant to
Section 8.2(d) and Section 8.3).
     (b) Indemnification by New NGC. New NGC shall indemnify and hold each HII
Group Member harmless from and against any loss, cost or expense (including
Transactions Taxes and legal, accounting and other fees and other expenses
incurred in connection with any Tax Proceeding) resulting from a failure by any
New NGC Group Member to comply with any covenant, agreement, undertaking,
representation or warranty made by New NGC in Section 8.1 or Section 8.2.

27



--------------------------------------------------------------------------------



 



     (c) Interaction with ARTICLE 6. Transaction Taxes shall be determined
without reference to the methodology or limitations set forth in ARTICLE 6.
     (d) Interaction with Other Indemnities. Any obligations of a Party pursuant
to this Section 8.4 shall be separate from and shall not affect the obligations
of any Party to another Party pursuant to Section 6.1, Section 6.2, Section 7.5,
or Section 10.4.
ARTICLE 9
COOPERATION
     Section 9.1 General Cooperation.
     Each of the Parties shall cooperate fully (and each shall cause its
respective Subsidiaries to cooperate fully) with all reasonable requests in
writing from another Party, or from a representative or advisor to such Party,
in connection with the preparation and filing of Tax Returns, Adjustment
Requests, claims for Refund, Tax Proceedings and calculations of amounts
required to be paid pursuant to this Agreement, in each case, related or
attributable to or arising in connection with Taxes of any of the Parties or
their respective Subsidiaries covered by this Agreement and the establishment of
any reserve required in connection with any financial reporting. The Parties
shall continue to cooperate with one another with respect to such matters
without regard to the time limitation set forth in Section 7.7(d) of the
Separation and Distribution Agreement. Except as provided in Section 7.3 of the
Separation and Distribution Agreement, each Party shall make its employees,
advisors and facilities available, without charge, on a reasonable and mutually
convenient basis in connection with the foregoing matters, and the cooperation
required by this Section 9.1 shall include the providing of any information
reasonably necessary or helpful in connection with such matters and shall
include, without limitation, at such Party’s own cost and expense:
     (a) the providing of Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Tax Authorities;
     (b) the execution of documents (including powers of attorney) in connection
with any Tax Proceedings of any of the Parties or their respective Subsidiaries,
or the filing of Tax Returns or a Refund claims of the Parties or their
respective Subsidiaries;
     (c) the use of the Party’s reasonable best efforts to obtain any
documentation in connection with a Tax Matter; and
     (d) the use of the Party’s reasonable best efforts to obtain any Tax
Returns (including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.

28



--------------------------------------------------------------------------------



 



     Section 9.2 Retention of Records.
     In addition to complying with their respective obligations as set forth in
Article VII of the Separation and Distribution Agreement, (a) each of the
Parties shall retain or cause to be retained all Tax Returns, schedules and
workpapers, and all material records or other documents relating thereto in
their possession, until sixty (60) days after the expiration of the applicable
statute of limitations (including any waivers or extensions thereof) of the
Taxable Periods to which such Tax Returns and other documents relate or until
the expiration of any additional period that any Party reasonably requests, in
writing, with respect to specific material records or documents; (b) a Party
intending to destroy any material records or documents shall provide the other
Parties with reasonable advance notice and the opportunity to copy or take
possession of such records and documents; and (c) each of the Parties shall
notify the other Parties in writing of any waivers or extensions of the
applicable statute of limitations that may affect the Taxable Period for which
the foregoing records or other documents must be retained.
     Section 9.3 Confidentiality.
     Section 7.8 and Section 7.9 of the Separation and Distribution Agreement
shall apply to all Information provided by the Parties to one another pursuant
to this Agreement. Provided, however, that, if a Party receiving such
Information reasonably determines that any such Information will be helpful in
the resolution of a Tax Proceeding if disclosed to a Tax Authority, then, upon
request of such Party, the Party providing such Information shall promptly
permit such disclosure unless such Party reasonably determines that such
disclosure is likely to have a significant adverse effect on such Party or any
of its Affiliates.
ARTICLE 10
NGC AS CURRENT TAX GROUP AGENT
     Section 10.1 Purpose.
     The purpose of this ARTICLE 10 is to ensure that matters relating to the
Current Tax Group’s U.S. federal Income Taxes and other Taxes for
Pre-Distribution Taxable Periods with respect to which NGC is, and after the
Distribution will remain, the Current Tax Group Agent are managed and
administered, and Tax Proceedings with respect to such Tax matters are
conducted, in an efficient and orderly manner and in the interest of the New NGC
Group, notwithstanding the fact that NGC will be a Subsidiary of HII after the
Distribution but will continue to be the Current Tax Group Agent for the Current
Tax Group’s U.S. federal Income Taxes and certain other Taxes for
Pre-Distribution Taxable Periods. It is the Parties’ intent that no Party shall
obtain any advantage or sustain any disadvantage vis-à-vis any other Party as a
result of NGC, instead of a New NGC Group Member, being the Current Tax Group
Agent.
     Section 10.2 NGC Tax Officer.
     (a) NGC shall appoint and retain as the NGC Tax Officer the individual
designated by New NGC from time to time. It is expected but not required that
New NGC shall designate its Vice President — Tax as the NGC Tax Officer. HII
shall cause the NGC Tax Officer to be appointed as Vice President — Tax of NGC.

29



--------------------------------------------------------------------------------



 



     (b) The NGC Tax Officer shall have sole authority and responsibility to
manage, administer, make decisions for and bind NGC with respect to all matters
within the scope of NGC’s authority and responsibility as Current Tax Group
Agent. Such matters shall include the matters listed in the Agency Regulations
as subject to agency and all similar matters, including the following:
     (i) Preparation, signing and filing of Tax Returns for NGC as the Current
Tax Group Agent,
     (ii) Making payments to Tax Authorities on behalf of NGC as the Current Tax
Group Agent,
     (iii) Conducting Tax Proceedings and agreeing to settlements thereof on
behalf of NGC as the Current Tax Group Agent,
     (iv) Obtaining the services of other officers and employees of New NGC
Group Members on behalf of NGC as the Current Tax Group Agent, and
     (v) Retaining and granting powers of attorney to professional advisers,
representatives, experts and other individuals or professional service firms on
behalf of NGC as the Current Tax Group Agent.
     (c) The authority, responsibility and duties of the NGC Tax Officer shall
be limited to matters described in Section 10.2(b). The NGC Tax Officer shall
have no authority with respect to Tax matters of the HII Tax Group or any member
of the HII Group other than NGC. With respect to NGC, the authority,
responsibility and duties of the NGC Tax Officer shall be limited to matters
relating to Tax Returns and Taxable Periods as to which NGC is the Current Tax
Group Agent.
     (d) HII shall, and shall cause the other HII Group Members (including NGC)
to, cooperate with the NGC Tax Officer in the performance of his or her
responsibilities as described in Section 10.2(b). Upon request of the NGC Tax
Officer, the board of directors and the officers of NGC shall promptly take any
action and execute any documents as reasonably requested by the NGC Tax Officer
for the purpose of conducting or settling a Tax Proceeding within the scope of
this ARTICLE 10 (including documents in connection with settlement of a Tax
Proceeding, even if HII may demand arbitration under Section 5.1(a)(v) with
respect to such settlement).
     (e) The NGC Tax Officer shall act in the interest of the New NGC Group
regarding all Tax matters, even if any such action is or may be contrary to the
interest of the HII Group or its Members, under this Agreement or otherwise.
Each of the HII Group Members hereby waives any conflict of interest that may
arise from the activities and responsibilities of the NGC Tax Officer, and HII
and NGC each has executed a letter to such effect in the form attached as
Exhibit A. Upon request of New NGC, HII shall execute, or cause any HII Group
Member (including NGC) to execute, a letter to similar effect in form or
substance requested by a Tax Authority.

30



--------------------------------------------------------------------------------



 



     (f) New NGC shall employ and be solely responsible for paying the costs and
expenses incurred in connection with the employment of the NGC Tax Officer and
his or her activities, including cost of compensation paid and benefits accorded
to the Tax Officer, liability insurance coverage and all costs associated with
the use of services provided by other officers or employees of New NGC and other
Current Group Members and by outside advisers, representatives or experts.
     Section 10.3 Payments of Tax and Receipt of Refunds.
     (a) In accordance with Section 2.1 and Section 2.2, New NGC shall pay all
Tax liabilities incurred by NGC as Current Tax Group Agent (including any
liability for Tax attributable to the activities of NGC during a
Pre-Distribution Taxable Period).
     (b) In accordance with Section 4.1(a) and Section 4.2, promptly upon
receipt by NGC of a Refund from a Tax Authority relating to a Tax Return for
which NGC is the Current Tax Group Agent, NGC shall (and HII shall cause NGC to)
remit the full amount of such Refund to New NGC.
     Section 10.4 Indemnification.
     (a) HII shall indemnify and hold harmless all New NGC Group Members from
and against any loss, cost or expense (including Taxes and professional fees)
resulting from a breach by NGC or any other HII Group Member of an obligation
under this ARTICLE 10.
     (b) New NGC shall indemnify and hold harmless all HII Group Members from
and against any loss, cost or expense (including Taxes and professional fees)
resulting from—
     (i) any breach (including a delay in taking any action) by New NGC or any
other New NGC Group Member of an obligation under this ARTICLE 10, and
     (ii) any act or omission (including a delay in taking an action) by the NGC
Tax Officer (or by any person acting under direction of the NGC Tax Officer),
arising out of or related to this ARTICLE 10; provided, however, that this
Section 10.4(b)(ii) shall have no effect on any indemnity or payment obligation
under ARTICLE 3, ARTICLE 4, ARTICLE 6, ARTICLE 7, or ARTICLE 8.
     (c) No act or omission (including a delay in taking an action) by the NGC
Tax Officer within the scope of his or her authority and responsibility, under
Section 10.2, shall result in any indemnity under Section 10.4(b) due to such
act or omission being contrary to the interest of the HII Group or its Members,
under this Agreement or otherwise.
     (d) Except as otherwise provided in ARTICLE 3, ARTICLE 4, ARTICLE 6,
ARTICLE 7, and ARTICLE 8, New NGC shall indemnify and hold harmless all HII
Group Members from and against any Taxes for which NGC is or becomes liable with
respect to any Pre-Distribution Taxable Period and any Straddle Taxable Period
(and from and against any costs or expenses, including professional fees,
attributable to the determination of any such liability for Taxes).

31



--------------------------------------------------------------------------------



 



     (e) Any indemnity obligation under this ARTICLE 10 shall be separate from
and in addition to the indemnities and other payment obligations between the
Parties under ARTICLE 3, ARTICLE 4, ARTICLE 6, ARTICLE 7, and ARTICLE 8. None of
the limitations or methodologies for computing any such obligations in any of
such Articles shall apply to the indemnities under this ARTICLE 10.
     Section 10.5 Designation of Substitute Current Tax Group Agent.
     (a) NGC hereby designates Northrop Grumman Systems Corporation, a Delaware
corporation, as successor Current Tax Group Agent in the form attached hereto as
Exhibit B of even date herewith. Such designation shall become effective
immediately upon the termination of NGC’s corporate existence (or, if sooner,
upon the relevant Tax Authority’s consenting to or requiring such designation).
Within a reasonable time after the Distribution, the NGC Tax Officer shall
execute a designation in a form substantially identical to the form in Exhibit B
and shall file such designation with the IRS. If the IRS does not accept such
filing at such time, the NGC Tax Officer shall use his or her reasonable best
efforts to file such designation at the earliest opportunity. The NGC Tax
Officer shall provide HII with a copy of the designation and any related
correspondence with the IRS.
     (b) Upon request of New NGC, HII shall cause NGC or any other HII Group
Member to execute any additional document or documents to effect or facilitate
the designation of a substitute Current Tax Group Agent selected by New NGC
prior to the termination of NGC’s corporate existence. The NGC Tax Officer shall
be responsible for filing any such document with the IRS in a manner consistent
with Section 10.5(a).
     (c) HII agrees to cause the termination of NGC’s corporate existence,
within the meaning of Treasury Regulations Section 1.1502-77(e), so as to
facilitate the designation pursuant to Section 10.5(a), as soon as such
termination can be accomplished with no significant adverse effect with respect
to any contract between any HII Group Member and the United States Navy, and so
long as the IRS accepts a substitute designee. HII agrees to keep New NGC
informed of the status of these matters.
ARTICLE 11
MISCELLANEOUS
     Section 11.1 Timing of Payments; Interest.
     Amounts payable pursuant to this Agreement shall be paid within 30 days of
the written demand by the Party entitled to receive such payments. Such demand
shall include documentation setting forth the basis for the amount payable. Any
payment not made within 30 days of the written demand for such payment shall
accrue interest at a rate per annum equal to the rate in effect for
underpayments pursuant to Section 6621(a)(2) of the Code (without taking into
account increased rates under Section 6621(c)) from such date, compounded
annually.
     Section 11.2 Dispute Resolution.
     (a) Negotiations. New NGC and HII each shall endeavor, and shall cause
their respective Affiliates to endeavor, to resolve any Tax Matters Dispute in
an amicable manner

32



--------------------------------------------------------------------------------



 



through negotiations in good faith for not less than 21 days involving senior
executives of the Parties who have authority resolve the matter.
     (b) Appointment of Tax Arbitrator by the Parties. Upon written notice by
New NGC to HII, or by HII to New NGC, after 21-day period provided in
Section 11.2(a), such Parties shall jointly select, retain and appoint one
individual to resolve the Tax Matters Dispute (the “Tax Arbitrator”). The Tax
Arbitrator shall be a nationally-recognized tax attorney and shall be either a
current or retired member of an Independent Firm or a former or retired judge or
government official. In choosing a Tax Arbitrator, such Parties may consider,
among other matters, the professional expertise of each prospective Tax
Arbitrator, such individual’s independence from the Parties, the cost of
retaining such individual and the availability of such individual to perform the
services of Tax Arbitrator on a timely basis. Neither of such Parties will
unreasonably withhold or delay giving consent to the appointment of any
qualified individual as Tax Arbitrator.
     (c) Appointment of Tax Arbitrator by Individuals Selected by the Parties.
If, having determined that the Tax Matters Dispute must be referred to a Tax
Arbitrator, the Parties cannot, after 21 days, retain a Tax Arbitrator who is
acceptable to the Parties in good faith, then, upon written notice by New NGC to
HII, or by HII to New NGC, each such Party shall, within seven days thereafter,
designate and retain at its own expense an individual who shall have the
qualifications described in Section 11.2(b). Such individuals shall agree upon
and appoint as the Tax Arbitrator an individual (not either of such individuals
or any member of a firm of which either of such individuals is a member or a
retired member) who shall have such qualifications and who shall have agreed to
serve as Tax Arbitrator at a cost no greater than the normal and customary
charges for tax services imposed by such individual (or the Independent Firm of
which he or she is a member or a retied member). Such individuals shall use
reasonable best efforts to select the Tax Arbitrator within 14 days of their
being selected by the Parties and shall not consult with either of the Parties
prior to agreeing upon and appointing the Tax Arbitrator. The appointment of the
Tax Arbitrator by such individuals shall be final and binding on the Parties,
except if they agree otherwise.
     (d) Appointment of Tax Arbitrator by Tax Section Chair. If, having
determined that the Tax Matters Dispute must be referred to a Tax Arbitrator,
(i) the Parties cannot appoint a Tax Arbitrator pursuant to Section 11.2(b), and
(ii) the individuals selected by the Parties pursuant to Section 11.2(c) are
unwilling or unable to agree upon and appoint a Tax Arbitrator in a timely
manner, then the Parties shall jointly request that the individual then serving
as Chair of the New York State Bar Association Tax Section appoint the Tax
Arbitrator. If such individual is unable or unwilling to appoint the Tax
Arbitrator, then the Parties shall jointly request that the individual then
serving as Chair of the American Bar Association Tax Section appoint the Tax
Arbitrator. Each such individual, as the case may be, shall use reasonable best
efforts to select the Tax Arbitrator within 14 days and shall not consult with
either of the Parties prior to appointing the Tax Arbitrator. The appointment of
the Tax Arbitrator by either such individual, as the case may be, shall be final
and binding on the Parties, except if they agree otherwise.
     (e) Proceedings Before Tax Arbitrator. The Tax Arbitrator shall decide all
points relating to the Tax Matters Dispute. Except to the extent jointly
determined by agreement of the Parties, the Tax Arbitrator shall conduct
proceedings necessary to reach a decision, as he or she

33



--------------------------------------------------------------------------------



 



reasonably determines, and may, in his or her reasonable discretion, obtain the
services of any individual (including other members or employees of an
Independent Firm of which the Tax Arbitrator is a current or retired member) to
assist in deciding the Tax Matters Dispute. The Tax Arbitrator shall use his or
her best efforts to resolve the dispute as quickly as is reasonably possible,
and the Parties shall cooperate in efforts to do so. In the case of a dispute
relating to NGC’s role as the Current Tax Group Agent, the powers of the NGC Tax
Officer, or otherwise relating to any provision of ARTICLE 10, the Tax
Arbitrator shall use his or her best efforts to resolve all matters within
60 days after his or her appointment. All fees and expenses of the Tax
Arbitrator shall be shared equally by New NGC and HII.
     (f) Tax Arbitrator’s Written Decision. As soon as practicable after
proceedings are complete, the Tax Arbitrator shall furnish a written decision to
the Parties. Such decision shall set forth the decision of the Tax Matters
Dispute but shall not include any rationale therefor, discussion thereof or
citations of legal authority, except to the extent necessary to make the terms
of the decision clear to the Parties. The decision of the Tax Arbitrator shall
be final and binding on the Parties, and the Parties shall take, or cause to be
taken, any action necessary to implement the decision.
     Section 11.3 Survival of Covenants.
     Except as otherwise contemplated by this Agreement, all covenants and
agreements of the Parties contained in this Agreement shall survive the
Distribution and remain in full force and effect in accordance with their
applicable terms, provided, however, that the representations and warranties and
all indemnification for Taxes shall survive until 60 days following the
expiration of the applicable limitations period (taking into account all
extensions thereof), if any, for the Tax that gave rise to the indemnification,
provided, further, that, in the event that notice for indemnification has been
given within the applicable survival period, such indemnification shall survive
until such time as such claim is finally resolved.
     Section 11.4 Termination of Agreements, Arrangements and Policies.
     Except for this Agreement and except as otherwise provided herein, all tax
allocation agreements, arrangements or policies in effect between or among NGC
Members shall be terminated effective as of the Distribution Date, and
thereafter no party (or any of its directors or officers) shall have any
liability or further obligation to any other party with respect to any such
agreement, arrangement or policy.
     Section 11.5 Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced pursuant to any Law or as a matter of public policy,
all other conditions and provisions of this Agreement shall remain in full force
and effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties to this Agreement shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner.

34



--------------------------------------------------------------------------------



 



     Section 11.6 Entire Agreement.
     Except as otherwise expressly provided in this Agreement, this Agreement
constitutes the entire agreement of the Parties hereto with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties hereto
with respect to the subject matter of this Agreement.
     Section 11.7 Assignment.
     This Agreement shall not be assigned by either New NGC or HII without the
prior written consent of the other such Party hereto, except that New NGC and
HII each may assign (i) any or all of its rights and obligations pursuant to
this Agreement to another New NGC Group Member or HII Group Member, as the case
may be, and (ii) any or all of its rights and obligations pursuant to this
Agreement in connection with a sale or disposition of any assets or entities or
lines of business; provided, however, that no such assignment shall release the
assigning Party from any liability or obligation pursuant to this Agreement.
     Section 11.8 No Third-Party Beneficiaries.
     This Agreement is for the sole benefit of the Parties, their respective
Subsidiaries and the permitted successors and assigns. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
pursuant to or by reason of this Agreement, provided, however, that the NGC Tax
Officer shall be a third-party beneficiary with respect to his or her rights
under ARTICLE 10.
     Section 11.9 Specific Performance and Other Equitable Relief.
     In the event of any actual or threatened default in, or breach of, any of
the terms, conditions and provisions of this Agreement, the Party who is or is
to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief of its rights pursuant to this Agreement
(whether relating to a Tax Matters Dispute subject to arbitration under
Section 11.2), in its sole discretion, in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by the Parties to this
Agreement.
     Section 11.10 Waiver of Jury Trial.
     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

35



--------------------------------------------------------------------------------



 



     Section 11.11 Governing Law.
     This Agreement and all disputes or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby shall be governed by,
and construed in accordance with, the internal Laws of the State of New York,
without regard to the Laws of any other jurisdiction that might be applied
because of the conflicts of laws principles of the State of New York (other than
Section 5-1401 of the New York General Obligations Law).
     Section 11.12 Amendment.
     No provision of this Agreement may be amended or modified except by a
written instrument signed by the Parties to this Agreement. No waiver by any
Party of any provision of this Agreement shall be effective unless explicitly
set forth in writing and executed by the Party so waiving. The waiver by any
Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other subsequent breach.
     Section 11.13 Rules of Construction.
     Interpretation of this Agreement shall be governed by the following rules
of construction: (i) words in the singular shall be held to include the plural
and vice versa; (ii) words of one gender shall be held to include the other
gender as the context requires; (iii) references to the terms Article, Section,
paragraph, or clause, are references to the Articles, Sections, paragraphs, or
clauses of this Agreement unless otherwise specified; (iv) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words refer to this
entire Agreement; (v) the word “including” and words of similar import shall
mean “including without limitation,” unless otherwise specified; (vi) references
to “written” or “in writing” include in electronic form; (vii) the table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement; (viii) a reference to any Person includes such Person’s successors
and permitted assigns; (ix) a reference to a provision of the Code, Treasury
Regulations or any other Law mean the provision, or the successor provision
thereto, as in effect for the relevant period or periods; and (x) a reference to
a Party’s taking an action shall include the Party’s failure to take an action
having the same result as the action referred to.
     Section 11.14 Notices.
     All notices, notifications, requests, and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All such notices,
notifications, requests, and other communications shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such communication:

36



--------------------------------------------------------------------------------



 



     (a) if to New NGC or to any other New NGC Group Member, before the date New
NGC relocates its corporate headquarters, to:
Northrop Grumman Corporation
1840 Century Park East
Los Angeles CA 90067-2199
Attention: Vice President — Tax
Facsimile: (310) 556-4546
with a copy (which shall not constitute notice) to:
Northrop Grumman Corporation
1840 Century Park East
Los Angeles CA 90067-2199
Attention: General Counsel
Facsimile: (310) 556-4910
     (b) if to New NGC or any other New NGC Group Member on or after the date
New NGC relocates its corporate headquarters, to:
Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church VA 22042
Attention: Vice President — Tax
Facsimile: To be provided at relevant time
with a copy (which shall not constitute notice) to:
Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church VA 22042
Attention: General Counsel
Facsimile: (703) 875-1852
     (c) if to HII or any HII Group Member (other than NGC), to:
Huntington Ingalls Industries, Inc.
4101 Washington Avenue
Newport News VA 23607
Attention: Chief Financial Officer
Facsimile: (757) 688-0350

37



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Huntington Ingalls Industries, Inc.
4101 Washington Avenue
Newport News VA 23607
Attention: General Counsel
Facsimile: (757) 688-1408
     (d) if by HII to NGC, before the date New NGC relocates its corporate
headquarters, to:
Titan II Inc.
c/o Northrop Grumman Corporation
1840 Century Park East
Los Angeles CA 90067-2199
Attention: Vice President — Tax
Facsimile: (310) 556-4546
with a copy (which shall not constitute notice) to:
Northrop Grumman Corporation
1840 Century Park East
Los Angeles CA 90067-2199
Attention: General Counsel
Facsimile: 310) 556-4910
     (e) if by HII to NGC, on or after the date New NGC relocates its corporate
headquarters, to:
Titan II Inc.
c/o Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church VA 22042
Attention: Vice President — Tax
Facsimile: To be provided at relevant time
with a copy (which shall not constitute notice) to:
Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church VA 22042
Attention: General Counsel
Facsimile: (703) 875-1852

38



--------------------------------------------------------------------------------



 



     (f) if by New NGC to NGC, to:
Titan II Inc.
4101 Washington Avenue
Newport News VA 23607
Attention: Chief Financial Officer
Facsimile: (757) 688-0350
with a copy (which shall not constitute notice) to:
Huntington Ingalls Industries, Inc.
4101 Washington Avenue
Newport News VA 23607
Attention: General Counsel
Facsimile: (757) 688-1408
     Section 11.15 Counterparts.
     This Agreement may be executed in one or more counterparts each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or portable document format
(PDF) shall be as effective as delivery of a manually executed counterpart of
any such Agreement.
     Section 11.16 Coordination with the Employee Matters Agreement.
     To the extent any covenants or agreements between the Parties with respect
to employment Taxes are set forth in the Employee Matters Agreement, such
matters shall be governed exclusively by the Employee Matters Agreement and not
by this Agreement.
     Section 11.17 Conflict or Inconsistency Between Agreements.
     In the event of any conflict or inconsistency between any provision of this
Agreement and any provision of either the Separation and Distribution Agreement
or any of the other Ancillary Agreements, the applicable provision of this
Agreement shall prevail.
     Section 11.18 Termination of this Agreement.
     This Agreement may be terminated by NGC at any time prior to the
effectiveness of the Holding Company Reorganization or by New NGC at any time at
or after the effectiveness of the Holding Company Reorganization and prior to
the Distribution. In the event of termination of this Agreement prior to the
Distribution, no party (or any of its directors or officers) shall have any
Liability or further obligation to any other party with respect to this
Agreement.
[The remainder of this page is intentionally left blank.]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Tax Matters Agreement to
be duly executed by their duly authorized representatives as of the day and year
first above written.

            NEW P, INC.
      By:   /s/ Mark Rabinowitz         Name:   Mark Rabinowitz        Title:  
President & Treasurer        HUNTINGTON INGALLS INDUSTRIES, INC.
      By:   /s/ C. Michael Petters         Name:   C. Michael Petters       
Title:   President and Chief Executive Officer        NORTHROP GRUMMAN
CORPORATION
      By:   /s/ Mark Rabinowitz         Name:   Mark Rabinowitz        Title:  
Corporate Vice President & Treasurer     

[Signature Page to Tax Matters Agreement]

 